Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 1-13,16-19 are under examination.

Response to Applicants Arguments/Amendments

Due to the corrections made to claim 13, the objection and 112 rejection have been removed.  As a result of the misinterpretation of the original claims, examiner has decided to issue a non-final office action.  The previous rejections have been withdrawn and new rejections put forth based on the recent claim amendments.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2,4,6-11,13,16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda “Effects of Fructo-Oligosaccharides on Survival and Acrosome Morphology of Frozen-thawed Boar Spermatoza” in view of Schenk (US 20030157475) and Vidal “Soybean lecithin-based extender as an alternative for goat sperm cryopreservation” Small Ruminant Research 109 (2013) 47-51.

Masuda et al. teaches a mammal sperm diluent that can consist of a fructo-oligosaccharide such as 1-kestose, nytose, or 1-fructofuranosyl nystose (Abstract).  The solution is used to preserve sperm during freezing/cryopreservation as in instant Claims 1,4, 
Masuda fails to teach the use of lecithin.  However, at the time of applicants’ filing, the use of lecithin would have been obvious based on the teachings of Schneck.  An artisan would have been motivated to have incorporated the sperm preservation solution taught by Schenk due to the sperm protective constituents within (abstract).  Paragraph 46 states that lecithin can be included because of its ability to protect sperm against cold shock when sperm is frozen and to facilitate the preservation of sperm.  A preferred range for the pH of the sperm preservation solution is 6.5 to 7.5 (Paragraph as in instant Claims 1-2,6
Neither Masuda or Scheck teach that the preferred lecithin used is soybean lecithin.  However, at the time of applicant’s filing, it would have been obvious to have utilized soybean lecithin based on the teachings of Vidal.  An artisan would have been motivated to have used soybean lecithin in a sperm preservation solutions taught by Masuda and Scheck because Vidal determined that sperm preservation solutions that contained between 0.04 to .16% soybean lecithin “preserved the sperm quality parameter in a manner (similar) to other conventional preservatives like the skim based extenders (Abstract).”  This concept is further detailed in Table 1 which compares the quality of sperm from samples preserved in solutions with soybean lecithin to other preservation solutions.  The table shows that the quality of the sperm preserved with soybean lecithin is very similar to the sperm preserved in contemporary preservation solutions with skin milk extenders (Table 1).  Therefore, there would have been a high expectation of success that inclusion of soybean lecithin into a sperm preservation solution would be able to successfully aid in the preservation of sperm cells as in instant Claims 1,16
as in instant Claims 13,17,18

Dependent claims taught by Masuda
Cryoprotectants to be combined in the diluent solution when freezing sperm samples are mentioned on Page 5, glycerol (glycerin) is added at a concentration of 6%.  Since cryopreservation works at 6% according to Masuda, it seems reasonable that it would work at 6.5-7.5% as well especially with optimization and especially since an increased amount would be expected to be sufficient for preserving sperm as in instant Claims 7-8.  
The diluent solution has an osmotic pressure 320-350 mmol/kg (Page 5, Diluent for freezing) as in instant Claim 9.  The sperm preserved is derived from a boar (Abstract) as in instant Claim 10.  On Page 4, in creating the frozen semen section, the section details how the sperm is put in the diluent solution which is then as in instant Claim 11.
Dependent Claims taught by Scheck
The preserved sperm samples can be from mammals such as human, bovine, equine, porcine aka pigs, ovine, elk, or bison species (abstract).  The claims just require that the sperm can be diluted in the solution and nothing more. as in instant Claim 19.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 

In the present situation, A, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Masuda teaches a diluent containing a fructo-oligosaacharide with protective effects.  Schenk teaches the desired pH range and the inclusion of lecithin.  Vidal teaches the use of soybean lecithin.


Claims 1,3 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda “Effects of Fructo-Oligosaccharides on Survival and Acrosome Morphology of Frozen-thawed Boar Spermatozo” in view of Schenk (US 20030157475), Vidal “Soybean lecithin-based extender as an alternative for goat sperm cryopreservation” Small Ruminant Research 109 (2013) 47-51, and Andreasen (WO 2014083169)

	Masuda, Schenk, and Vidal apply as above to teach claim 1.  Masuda teaches a diluent solution containing fructo-oligosaccharide (one type of oligosaccharide).  Neither of these references teach the use of isomaltooligosaccharides (an oligosaccharide) in a diluent solution to preserve cells.  However, at the time of applicants’ filing, the use of isomaltooligosaccharides would have been obvious as taught by Andreasen.  Andreas teaches that one of ordinary skill in the art would have been motivated to have used isomaltooligosaccharide because of its excellent ability to cryopreserve cells and because of its non-toxic profile (Page 3, Object of the Invention).  Figure 1 shows that the use of isomaltooligosaccharide results in improved survival after thawing; therefore, as in instant Claims 3

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of 

In the present situation, rationales A, E, and G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references. Masuda teaches a diluent containing a fructo-oligosaacharide with protective effects.  Schenk teaches the desired pH range and the inclusion of lecithin.  Vidal teaches the use of soybean lecithin.  Andreasen (WO 2014083169) teaches that an isomalto-oligosaccharide (another oligosaccharide) can be used to preserve sperm cells.  

Claims 1,3 ,5 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda “Effects of Fructo-Oligosaccharides on Survival and Acrosome Morphology of Frozen-thawed Boar Spermatozo” in view of Schenk (US 20030157475), Vidal “Soybean lecithin-based extender as an alternative for goat sperm cryopreservation” Small Ruminant Research 109 (2013) 47-51, Andreasen (WO 2014083169), Mo (US 20130062569)

Masuda, Schenk, Vidal, Andreasen apply as above to teach claims 1 and 3.  The references do not establish that panose (an isomaltooligosaccharide) can be used as the diluent to assist with cryopreservation.  However, at the time of applicants’ filing, the use of panose as the isomalto-oligossharide would have been obvious as taught by Mo.  A person of ordinary skill in the art would have been motivated to have used panose as 

The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 

.

Claims 1,10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda “Effects of Fructo-Oligosaccharides on Survival and Acrosome Morphology of Frozen-thawed Boar Spermatozo” in view of Schenk (US 20030157475), Vidal “Soybean lecithin-based extender as an alternative for goat sperm cryopreservation” Small Ruminant Research 109 (2013) 47-51, and Uchiyama (US 20130267771)

	Masuda, Schenk, and Vidal apply as above to teach claims 1,10-11.  Masuda teaches placing sperm in straws for storage during cryopreservation (Page 12, 1st paragraph).  Schenk teaches the use of straws to help preserve sperm in Paragraph 75.  Vidal does not teach a straw with a two layer structure.  These references do not teach the use of a 2-layer straw structure.
	However, at the time of applicants’ filing, the use of a 2-layer straw would have been obvious as taught by Uchiyama.   Uchiyama teaches sperm preservation using a 2 as in instant Claims 11, 12
	
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B)    Simple substitution of one known element for another to obtain predictable results; (C)    Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) 
In the present situation, rationales A, E, G are applicable.  The claimed method was known in the art at the time of filing as indicated by the teachings of the cited references.  Masuda teaches a diluent containing a fructo-oligosaacharide with protective effects.  Schenk teaches the desired pH range and the inclusion of lecithin.  Vidal teaches the use of soybean lecithin.  Uchiyama teaches a straw with two layers.



Conclusion

All claims stand rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025.  The examiner can normally be reached on M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/        Primary Examiner, Art Unit 1632